      Case 4:19-cv-04092-LLP Document 1 Filed 05/22/19 Page 1 of 8 PageID #: 1



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH DAKOTA
                                SOUTHERN DIVISION


 RONDA HORSLEY,                                                         4092
                                                               Civ. 19-_______

                Plaintiff,

 v.                                                        COMPLAINT AND DEMAND
                                                              FOR JURY TRIAL
 HEART HOSPITAL OF SOUTH DAKOTA,
 LLC, a North Carolina Limited Liability
 Company, d/b/a, AVERA HEART
 HOSPITAL OF SOUTH DAKOTA and
 PAUL E. MEYER, MD,

                Defendant.



        Plaintiff, Ronda Horsley, for her causes of action against Defendants, Heart Hospital of

South Dakota, LLC, a North Carolina Limited Liability Company, doing business as Avera Heart

Hospital of South Dakota, and Paul E. Meyer, MD, states and alleges on information and belief as

follows:

                             PARTIES, JURISDICTION & VENUE

        1.     The matter arises out of a medical procedure performed on Plaintiff by Defendant,

Paul Meyer, MD (hereinafter “Meyer”), at a facility operated by Heart Hospital of South Dakota,

LLC, a North Carolina Limited Liability Company, doing business in the State of South Dakota

under the business name “Avera Heart Hospital of South Dakota” (hereinafter “Avera Heart

Hospital”), in Sioux Falls, Minnehaha County, South Dakota on or about February 28, 2018.

        2.     Plaintiff is a resident of the State of Iowa.

        3.     Avera Heart Hospital is a North Carolina limited liability company and was

organized for the purpose of providing health care and at all times material hereto was in fact


                                                  1
    Case 4:19-cv-04092-LLP Document 1 Filed 05/22/19 Page 2 of 8 PageID #: 2



providing health care and hospital services including thoracic surgery services in Minnehaha

County, South Dakota, and at all times material, had as its employee and agent, nurses, physicians

and other health care staff including Defendant, Meyer, who were all responsible for the care and

treatment of Plaintiff, and who were acting within the scope of their employment, thus subjecting

Defendant to vicarious liability for the acts and omissions of all its agents and employees in

addition to its own liability.

        4.      On information and belief, Meyer is a resident of the State of South Dakota.

        5.      At all relevant times, Meyer was licensed to practice medicine in South Dakota,

and he held himself out to the public to be competent, careful and experienced in the specialty of

thoracic surgery and was at all times material the agent of Defendant Avera Heart Hospital and

acting within the scope of his agency.

        6.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1332

because there exists complete diversity of citizenship between Plaintiff and Defendants and the

amount in controversy claimed by Plaintiff, exclusive of interest and costs, exceeds Seventy-five

Thousand Dollars ($75,000).

        7.      Venue is proper in accordance with 28 U.S.C. §1391 because the acts of Defendants

complained of occurred in Minnehaha County, South Dakota against Plaintiff as more fully set

forth herein.

                                  FACTUAL BACKGROUND

        8.      At all relevant times, Defendant had a duty to comply with accepted standards of

practice in providing medical care and treatment to Plaintiff.

        9.      On January 26, 2018, Plaintiff was determined to have a nodular change in the

upper lobe of her right lung by Yankton pulmonologist, Michael Pietila, MD.



                                                 2
    Case 4:19-cv-04092-LLP Document 1 Filed 05/22/19 Page 3 of 8 PageID #: 3



        10.     Dr. Pietila charted, “I will refer her to the thoracic surgeon for consideration of

wedge excision via thoracoscopy and if indeed malignancy is confirmed then right upper

lobectomy.”

        11.     Dr. Pietila specifically charted, “I think it would be very difficult to biopsy

transthoracically”.

        12.     On February 14, 2018, Plaintiff met with Meyer at Avera Heart Hospital where

Meyer explained that he would proceed in the manner described by Dr. Pietila – using a minimally

invasive scope to biopsy the nodule and then if the nodule was determined to be malignant, remove

the upper right lobe of the lung. Meyer charted that plan as:

                PLAN: We will schedule for right thoracoscopy with wedge
                resection and possible conversion to open for completion
                lobectomy.

        13.     Thoracoscopy is a minimally invasive surgery unlike a thoracotomy which is

performed transthoracically and requires an invasive incision through the chest wall and spreading

the patient’s ribs.

        14.     On February 27, 2018, the day before surgery, Meyer and Avera Heart Hospital

secured the written consent for surgery from Plaintiff for, “Right thoracoscopy with wedge

resection, excisional biopsy of lung nodule.”

         15.    On February 28, 2018, the morning of surgery, Avera Heart Hospital anesthesia

described the procedure to Plaintiff as a thoracoscopy and the Pre-Anesthesia Evaluation stated,

“Surgical Procedure: R Thoracoscopy.”

         16.    Meyer, just prior to surgery, told Plaintiff that he was certain that her lung nodule

was cancerous even though Meyer could not possibly know the status of the lung nodule without

pathological evaluation. Meyer failed to disclose to Plaintiff that he could not definitively know



                                                  3
   Case 4:19-cv-04092-LLP Document 1 Filed 05/22/19 Page 4 of 8 PageID #: 4



that the lung nodule was cancerous absent pathological evaluation, and, based on Meyer’s failure

to disclose this material information, convinced Plaintiff at the very last minute to abandon the

established minimally invasive surgical plan for a transthoracic approach.

          17.   At the time of surgery, Meyer did not perform the minimally invasive thoracoscopy

that was recommended by Dr. Pietila, specified in Meyer’s dictated surgical plan and contained in

the written surgical consent form signed by Plaintiff, but instead performed the invasive

thoracotomy without any necessary pathology analysis to determine whether Plaintiff even had

cancer.

          18.   After performing a wedge resection to biopsy the nodule, Meyer did send tissue to

pathology for a determination of whether any cancer was present.

          19.   However, without waiting to learn the results of the pathology, Meyer, consistent

with his reckless belief that he could diagnose cancer without any tissue, proceeded to “mobilize”

Plaintiffs upper right lobe for removal by performing unnecessary and unconsented to dissection

and ligation of structures and unnecessarily exposing the surface of anatomical structures thus

exposing Plaintiff to surgical trauma, adhesions and risk.

          20.   While Meyer was working to remove Plaintiff’s upper right lobe, pathology

determined that the nodule was not cancerous and that Meyer was, in fact, mobilizing a healthy

lobe for removal.

          21.   Following the procedure, Plaintiff developed a persistent air leak from the lung that

caused severe and painful subcutaneous air in Plaintiff’s arms, legs, chest and face.

          22.   Prior to the air leak, Plaintiff’s face looked like this:




                                                    4
   Case 4:19-cv-04092-LLP Document 1 Filed 05/22/19 Page 5 of 8 PageID #: 5




       23.     Plaintiff’s condition was ignored until Plaintiff was experiencing excruciating pain

and her face looked like this:




       24.     On March 4, 2018, a different surgeon, Steven Feldhaus, MD, finally returned

Plaintiff to surgery and placed a chest tube for decompression of pneumothorax and severe

subcutaneous emphysema and first disclosed to Plaintiff what Meyer had done.

                                        CAUSES OF ACTION

       25.     Defendants conduct herein described was a radical departure from the applicable

standard of care and constituted negligence and failure to obtain informed consent.

       26.     Meyer knew that he could not definitively state that Plaintiff’s lung nodule was

cancerous absent pathological evaluation. Plaintiff relied on Meyer’s intentional or reckless

nondisclosure to her detriment.

       27.     Plaintiff would not have signed the last minute surgical consent form absent

Meyer’s failure to disclose material information.

       28.     As a result of Meyer’s intentional, reckless, or negligent deceit, Plaintiff suffered

damages.




                                                 5
   Case 4:19-cv-04092-LLP Document 1 Filed 05/22/19 Page 6 of 8 PageID #: 6



       29.     Meyer’s conduct in performing an unnecessary thoracotomy and unnecessary and

unconsented to mobilization without the informed consent of Plaintiff, constituted a battery against

Plaintiff as unconsented to and offensive touching of her body.

       30.     Defendant’s conduct was a direct and substantial cause of Plaintiff’s injuries and

complications, past and future.

       31.     As a direct and proximate cause of Defendant’s conduct, Plaintiff has suffered

and/or will suffer damages in excess of Seventy-five Thousand Dollars ($75,000), as follows:

       A.      Physical injuries and physical pain, past and future;

       B.      Past and future medical and associated expenses;

       C.      Permanent scarring, impairment and disability;

       D.      Great mental pain and inconvenience, past and future; and

       E.      Loss of the normal pleasures of life to which she was formally accustomed.

       WHEREFORE, Plaintiff requests a judgment against the Defendant in an amount in excess

of Seventy-five Thousand Dollars ($75,000), as follows:

       1.      For general damages in an amount which the jury determines is just and proper;

       2.      For Plaintiff’s special damages in an amount which the jury determines is just and
               proper;

       3.      For punitive damages;

       4.      For Plaintiff’s costs and disbursements herein;

       5.      For prejudgment and post-judgment interest as provided by law; and,

       6.      For any other and future relief which the Court determines is just and proper.


                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all claims and issues so triable.



                                                  6
Case 4:19-cv-04092-LLP Document 1 Filed 05/22/19 Page 7 of 8 PageID #: 7




Dated this 22nd day of May, 2019.

                                        BRENDTRO LAW FIRM, P.C.


                                        /s/ Robert D. Trzynka
                                        Robert D. Trzynka
                                        Daniel K. Brendtro
                                        1201 W. Russel Street
                                        PO Box 2583
                                        Sioux Falls, SD 57101-2583
                                        (605) 951-9011
                                        bobt@hovlandrasmus.com
                                        dan@brendtrolawfirm.com

                                        and

                                        Dan Rasmus (pro hac pending)
                                        HOVLAND & RASMUS, PLLC
                                        Southdale Office Centre
                                        6800 France Avenue S., Suite 190
                                        Edina, MN 55435
                                        Phone: (612) 874-8550
                                        drasmus@hovlandrasmus.com
                                        Attorneys for Plaintiff




                                    7
Case 4:19-cv-04092-LLP Document 1 Filed 05/22/19 Page 8 of 8 PageID #: 8
